In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Standards and Appeals of the City of New York, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), entered June 1, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We find that the determination of the respondent Board of *310Standards and Appeals of the City of New York denying the petitioner’s application pursuant to New York City Zoning Resolution § 11-331 for a six-month renewal of a building permit, was rationally based and cannot be said to be arbitrary or capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). Significantly, the petitioner failed to prove that there was substantial progress on the foundation as measured by the physical construction which was done prior to the lapse of the building permit. The petitioner’s proof that some moneys had been expended and irrevocably committed, while relevant to a determination of "substantial progress” within the meaning of the zoning resolution, cannot substitute for a showing that there has been some significant degree of progress measured in terms of physical construction (see generally, Matter of Putnam Armonk v Town of Southeast, 52 AD2d 10, 14-15). Lawrence, J. P., Kunzeman, Rubin and Rosenblatt, JJ., concur.